Opinion of ti-ie Court by
Judge Williams:
The debt and mortgage by Ferguson and wife to Griffith was not due until September 12th, 1867. They had stipulated to pay Griffith interest until that day for the use of the loaned money, a voluntary payment prior thereto gives them no right to stop the interest, therefore, only so much as was paid over and above legal interest, on the sum borrowed, until September 12th, 1867, was usurious. The payment of three hundred dollars July 25, therefore, only included $21.78 of usury, the amount loaned on one year’s time being $262.50, which sum added to the attorney fee of $25, also voluntarily paid according to a covenant in the mortgage, and interest on both sums from date of payment until the rendition of the judgment, January 3, 1868, would only make $48.03, a sum which this court has not jurisdiction, therefore the appeal is dismissed.